 IntheMatter of SUPERIOR FELT AND BEDDINGCOMPANYandLOCALNo. 173,INTERNATIONAL UPHOLSTERERS UNION, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R-1433AMENDMENT TO DIRECTION OF ELECTIONSeptember 1, 1939On August 19, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding, directing that an election by.secretballot be held within fifteen (15) days from the date of the Directionunder the direction and supervision of the Regional Director for the.Seventeenth Region (Kansas City, Missouri) to determine whetheror not the employees in the unit found by the Board to be appropri-ate desired to be represented by Local No. 173, International Up-holsterers Union, affiliated with the American Federation of Labor.The Board, at the suggestion of the Regional Director and uponthe motion of Local No. 173, International Upholsterers Union, filedon August 31, hereby amends its Direction of Election by strikingout the words "within a period of fifteen (15) days from the date ofthisDirection of Election" and substituting therefor the words "atsuch time as the Board may in the future direct."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.114 N. L. R. B. 835.15 N. L. R. B., No. 5.50